 l··:b


AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                v.
           JAVIER BARRANCO-CORRAL (1)
                                                                          Case Number:        3: l 4-CR-02217-AJB

                                                                       Ben"amin P Lechm
                                                                       Defendant's Attorney
REGISTRATION NO.                47729-298                                                               FILE
o-
THE DEFENDANT:
                                                                                                         FEB 14 2019
[gJ admitted guilt to violation ofallegation(s) No.          One and Two
                                                                                                                         E!>UTY
D was found guilty in violation of allegation(s) No.
Accordin~ly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
               1                   nv 1, Committed a federal, state, or local offense
               2                   nv2, Unlawful possession of controlled substance




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                         ON. ANTHONY J. BATTAGLIA
                                                                       UNITED STATES DISTRICT                   GE




                                                                                                              3:14-CR-02217-AJB
     •
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                   JAVIER BARRANCO-CORRAL (1)                                            Judgment - Page 2 of 2
CASE NUMBER:                 3: l 4-CR-02217-AJB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 18 months to run concurrent with Criminal Case#l8cr0800-LAB.




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181      The court makes the following recommendations to the Bureau of Prisons:
          Designation to the Western Region of the United States, Lompoc FCC for purposes of family visits.
          Defendant is to participate in the RDAP (500) Hour Drug Treatment Program.




 D       The defendant is remanded to the custody of the United States Marshal.

 D       The defendant shall surrender to the United States Marshal for this district:
          D    at
          D    as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
         Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

         Defendant delivered on


at       ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:14-CR-02217-AJB
